YOU HAVE REQUESTED AN UNOFFICIAL OPINION OF THE ATTORNEY GENERAL RELATIVE TO THE FOLLOWING QUESTION:
  MAY A PRESENT CITY COUNCIL MEMBER SERVE AS AN ELECTED MEMBER OF A RURAL WATER BOARD?
I HAVE ENCLOSED A COPY OF A.G. OPIN. 80-127 WHICH HOLDS THAT MEMBERS OF THE BOARD OF A RURAL WATER DISTRICT ARE OFFICE HOLDERS FOR THE PURPOSES OF DUAL OFFICE HOLDING AS PROHIBITED BY 51 O.S. 6 (1989).
IT IS POSSIBLE (UNDER 51 O.S. 6 (1989)) THAT A CITY OFFICIAL MAY BE APPOINTED TO A BOARD OR COMMISSION RELATING TO FEDERAL, STATE, COUNTY OR MUNICIPAL GOVERNMENT (51 O.S. 6(A)(5) (1989)) OR APPOINTED TO A BOARD, COMMISSION OR SIMILAR ENTITY IF THERE IS NO COMPENSATION FOR SUCH SERVICES . . ." 51 O.S. 6(A)(6). HOWEVER, YOUR QUESTION IMPLIES THAT BOTH EXCEPTIONS ARE NOT APPLICABLE.
(DUAL OFFICE HOLDING)
(DOUGLAS B. ALLEN)